IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 

NO. PD-1466-12

EX PARTE RICHARD NORMAN LONG, Appellant
 



ON REHEARING OF Appellant'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE ELEVENTH COURT OF APPEALS
ECTOR COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of driving while intoxicated in 1992, and sentenced to
confinement for thirty days and a fine of $100.  Appellant has filed an application for writ
of habeas corpus seeking relief from this conviction.  The Court of Appeals upheld the trial
court's denial of relief.  Long v. State, No. 11-11-00352-CR (Tex.App - Eastland, delivered
August 31, 2012). (1)  Appellant's redrawn petition for discretionary review was dismissed as
untimely filed on May 8, 2013.  Appellant has filed a motion for rehearing requesting
reinstatement of his petition so that it will be considered by this Court.  Appellant's motion
for rehearing is granted.  His redrawn petition for discretionary review filed in this Court on
February 24, 2013, is filed as of June 12, 2013, and will be considered in accord with
Tex.R.App.P. 68. 
 
Delivered June 12, 2013
Do not publish
1. This is an appeal from denial of relief of an application for writ of habeas corpus and
should be styled Ex parte Long.